IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-19-00074-CR

CHAZ ANTHONY PHILLIP JONES,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee


                            From the 413th District Court
                               Johnson County, Texas
                               Trial Court No. F50789


                            MEMORANDUM OPINION


       Chaz Anthony Phillip Jones pled guilty to the offense of Possession of a Controlled

Substance under 1 gram. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2011).

After a bench trial on punishment, the trial court sentenced Jones to 2 years in State Jail,

suspended the sentence, and placed Jones on community supervision for 2 years.

       Jones’s appellate attorney filed a motion to withdraw and an Anders brief in

support of the motion to withdraw, asserting that the appeal presents no issues of

arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
Counsel advised Jones that counsel had filed the motion and brief pursuant to Anders,

advised Jones of his right to review the record, and advised Jones of his right to submit a

response on his own behalf. Jones did not submit a response.

        Counsel asserts in the Anders brief that counsel has made a thorough review of the

entire record, including the indictment, the guilty plea, and the punishment assessed.

After the review, counsel concludes there is no non-frivolous issue to raise in this appeal.

Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

        Having carefully reviewed the entire record and the Anders brief, we have

determined that this appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). Accordingly, we affirm the trial court’s Judgment—Conviction—

Court (Waiver—Jury Trial) signed on August 9, 2017.


Jones v. State                                                                        Page 2
        Should Jones wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any

petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of Jones is granted, and

counsel is discharged from representing Jones. Notwithstanding counsel’s discharge,

counsel must send Jones a copy of our decision, notify him of his right to file a pro se

petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.




                                          TOM GRAY
                                          Chief Justice



Jones v. State                                                                         Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Affirmed
Motion granted
Opinion delivered and filed February 27, 2019
Do not publish
[CR25]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Jones v. State                                                                                    Page 4